                                          Case 3:20-cv-04167-WHO Document 7 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     DAVID GARCIA,                                   Case No. 20-cv-04167-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     P. CAVALLO,

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          After petitioner David Garcia filed an unsigned habeas petition, the Clerk of the
                                  14   Court sent him notices directing him (i) to file a signed petition, and (ii) to file a complete
                                  15   application to proceed in forma pauperis (IFP), or pay the full filing fee. Garcia has not
                                  16   complied with either Clerk’s Notice. Accordingly, the action is DISMISSED (without
                                  17   prejudice) for failing to comply with the Clerk’s Notices and for failing to prosecute, see
                                  18   Federal Rule of Civil Procedure 41(b).
                                  19          Because this dismissal is without prejudice, Garcia may move to reopen. Any such
                                  20   motion must contain (i) a signed petition on this Court’s form; and (ii) a complete
                                  21   application to proceed IFP (or full payment for the $5.00 filing fee).
                                  22          The Clerk shall enter judgment in favor of respondent and close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: August 18, 2020
                                                                                          _________________________
                                  25
                                                                                          WILLIAM H. ORRICK
                                  26                                                      United States District Judge
                                  27

                                  28
